            Case 6:20-cv-00533-ADA Document 17 Filed 09/15/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


WSOU INVESTMENTS, LLC d/b/a
BRAZOS LICENSING AND
DEVELOPMENT,

                Plaintiff,                             C.A. No. 6:20-cv-00533-ADA

       v.                                              JURY TRIAL DEMANDED

HUAWEI TECHNOLOGIES CO., LTD.,
AND HUAWEI TECHNOLOGIES
USA INC.

                Defendants.



                             NOTICE OF APPEARANCE OF COUNSEL

TO THE HONORABLE COURT:

       Defendants hereby notify the Court that J. Mark Mann of Mann | Tindel | Thompson,

300 West Main Street, Henderson, Texas 75652 makes a formal entry of appearance in the

above-styled and numbered cause as counsel for Defendants, Huawei Technologies Co., Ltd.,

and Huawei Technologies USA Inc. The undersigned counsel requests a copy of all pleadings,

discovery, correspondence and orders be sent to him.
         Case 6:20-cv-00533-ADA Document 17 Filed 09/15/20 Page 2 of 2




Dated: September 15, 2020                     Respectfully submitted,



                                        By:          /s/ J. Mark Mann
                                              J. Mark Mann
                                              State Bar No. 12926150
                                              mark@themannfirm.com
                                              G. Blake Thompson
                                              State Bar No. 24042033
                                              blake@themannfirm.com
                                              MANN | TINDEL | THOMPSON
                                              300 West Main Street
                                              Henderson, Texas 75652
                                              (903) 657-8540
                                              (903) 657-6003 (fax)

                                              ATTORNEYS FOR DEFENDANTS




                               CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing instrument was served or delivered

electronically via U.S. District Court [LIVE]- Document Filing System, to all counsel of record,

on this 15th day of September, 2020.


                                                           /s/ J. Mark Mann
                                                     J. Mark Mann
